        Case 4:21-cv-00036-DCN Document 15 Filed 08/16/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


 LAWRENCE DANCIER JACKSON,
                                              Case No. 4:21-cv-00036-DCN
                     Plaintiff,
                                              SUCCESSIVE REVIEW ORDER BY
        v.                                    SCREENING JUDGE

 SHOSHONE-BANNOCK TRIBAL
 JUSTICE CENTER; TRIBAL
 PATROL OFFICER C. SWEAT;
 LUNITA ARIWITE; SCOTT HEIDE;
 LESLIE ST. CLAIR; BYRAM
 BECKSTEAD; SIX UNKNOWN
 NAMED AGENTS OF THE FED.
 BUREAU OF NARCOTICS; and SIX
 UNKNOWN NAMED AGENTS OF
 THE SHOSHONE-BANNOCK
 TRIBAL JUSTICE CENTER,

                     Defendants.


      Plaintiff Lawrence Dancier Jackson is an enrolled member of the Shoshone-

Bannock Tribes and is currently incarcerated in the Shoshone-Bannock Tribal Justice

Center. The Court previously reviewed Plaintiff’s amended complaint, pursuant to 28

U.S.C. §§ 1915 and 1915A, and determined that it failed to state a claim upon which relief

could be granted. See Initial Review Order, Dkt. 12. The Court gave Plaintiff an

opportunity to file a Second Amended Complaint, which Plaintiff has now done. See Dkt.

13.

      The Court retains its screening authority under 28 U.S.C. §§ 1915 and 1915A and

has reviewed the Second Amended Complaint. However, the Second Amended Complaint


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 1
         Case 4:21-cv-00036-DCN Document 15 Filed 08/16/21 Page 2 of 2




fails to remedy the deficiencies identified by the Court in the Initial Review Order.

       ACCORDINGLY, IT IS ORDERED that, for the reasons stated in this Order and

the Initial Review Order (Dkt. 12), this entire case is DISMISSED without prejudice for

failure to state a claim upon which relief may be granted. See 28 U.S.C. §§ 1915(e)(2)(B)

& 1915A(b).


                                                 DATED: August 16, 2021


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 2
